Citation Nr: 0503620
Decision Date: 02/10/05	Archive Date: 01/12/06

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  00-04 633	)	DATE OCT 25 2005
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Manila, Philippines


ORDER


The following corrections are made in a decision issued by the Board in this case on February 10, 2005:

The second full paragraph on page 3 currently reads as follows:

The Board observes that with respect to the appellant's claim for entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1318, the veteran was not rated totally disabled by the VA for a continuous period of ten years prior to his death or at least five years from his release from active duty.  Consequently, pursuant to VA directive, that claim for entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1318 is subject to a temporary stay of processing.  See Hatch v. Principi, No. 03-1282 (U.S. Vet. App. December 2, 2004).  The Board is therefore precluded from rendering a decision on that issue until the stay is lifted.

It should be corrected to read as follows:

The appellant has made a claim for benefits under 38 U.S.C. § 1318, in which she seeks to reopen a claim that was finally decided during the veterans lifetime on the grounds of new and material evidence.  The Board has imposed a temporary stay on the adjudication of these claims in accordance with the directions of the United States Court of Appeals for the Federal Circuit in National Organization of Veterans Advocates, Inc. v. Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003).  In that decision the Federal Circuit directed the Department to conduct expedited rulemaking proceedings which consider why certain regulations -- 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106 -- which foreclose the reopening of all total disability claims filed during the veterans lifetime except for CUE situations, do not address why other grounds for reopening proceedings (in addition to CUE) should not also be allowed.  The Federal Circuit held that VA must consider the various interpretations of the two statutes and make a rational selection among the alternatives with supporting explanation.  The temporary stay on the adjudication of affected 38 U.S.C. § 1318 claims, including the claim in this case, will remain in effect pending the completion of the directed rulemaking and lifting of the stay.



		
	Gary L. Gick
	Veterans Law Judge, Board of Veterans Appeals

Citation Nr: 0503620	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  00-04 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to Dependency and Indemnity Compensation 
under the provisions of 38 U.S.C.A. § 1318.



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The appellant is the widow of the veteran who had recognized 
guerilla service from January 1944 to October 1945.  He died 
in October 1979, at the age of 66.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an October 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, the Republic of the Philippines, which 
denied service connection for the cause of the veteran's 
death and entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1318.  The appellant perfected a timely appeal 
to that decision.  

In March 2001, the Board remanded the case to ensure 
compliance with the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  In a letter dated in April 
2001, the RO attempted to comply with the duty to notify 
provisions of the VCAA.  Following additional development, 
the RO, by a rating action of April 2002, considered the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death on a de novo basis and 
denied the claim.  

In August 2002, the Board denied the claim of service 
connection for the cause of the veteran's death and deferred 
a decision on the 38 U.S.C.A. § 1318 claim pursuant to a 
temporary stay on adjudication of that type of claim.  The 
appellant appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In an Order 
dated in July 2003, the Court vacated the Board decision and 
remanded the matter to the Board for readjudication.  In a 
September 2003 letter to the appellant, the Board advised her 
that she had additional time in which to supplement the 
record before the Board.  In June 2003, the appellant filed a 
motion for reconsideration of the Board's decision.  In 
correspondence from a Deputy Vice Chairman of the Board, 
dated in October 2003, the appellant was informed that since 
the decision that she asked the Board to reconsider was 
vacated by the Court, her motion for reconsideration had been 
rendered moot.  

Most recently, the Board remanded the issues on appeal to the 
RO in February 2004.  Following the requested development, a 
supplemental statement of the case (SSOC) was issued in 
August 2004.  The case is once more before the Board for 
appellate consideration.  

The Board observes that with respect to the appellant's claim 
for entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1318, the veteran was not rated totally disabled 
by the VA for a continuous period of ten years prior to his 
death or at least five years from his release from active 
duty.  Consequently, pursuant to VA directive, that claim for 
entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1318 is subject to a temporary stay of processing.  
See Hatch v. Principi, No. 03-1282 (U.S. Vet. App. December 
2, 2004).  The Board is therefore precluded from rendering a 
decision on that issue until the stay is lifted.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.  

2.  The veteran died in October 1979, at the age of 66; the 
immediate cause of death was reported as pulmonary 
tuberculosis due to emaciation.  No other significant 
condition contributing to the veteran's death was reported on 
the death certificate.  No autopsy was performed.  

3.  At the time of the veteran's death, service connection 
was not in effect for any disability.  

4.  Pulmonary tuberculosis was not manifested during the 
veteran's period of active duty service or within three years 
of his discharge from service, nor is his pulmonary 
tuberculosis shown to be related to military service or a 
disability of service origin.   


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. 
§§ 1110, 1310, 1312, 5103, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.312 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act (VCAA).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  In addition, 
VA promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

Significantly, notice as required by 38 U.S.C.A. § 5103(a) 
must be provided to an appellant before the initial 
unfavorable decision on a claim for VA benefits.  In this 
case, the initial AOJ decision was made prior to November 9, 
2000, the date the VCAA was enacted.  However, the Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.  

In a rating action of October 1999, the RO denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  Only after that decision 
was promulgated did the RO, in April 2001 and May 2004, 
provide notice to the appellant regarding what information 
and evidence is needed to substantiate her claim, as well as 
what information and evidence must be submitted by the 
appellant, what information and evidence will be obtained by 
VA, and the need for the appellant to submit any evidence in 
her possession that pertains to the claim.  The Board finds 
that VA's duties under the law and recently revised 
implementing regulations have been fulfilled.  The appellant 
was provided adequate notice of the evidence needed to 
substantiate her claim.  For example, the discussions in the 
October 1999 decision appealed, the February 2000 statement 
of the case (SOC), the March 2001 Board remand, the April 
2002 rating decision, the April 2002 supplemental statement 
of the case (SSOC), the August 2002 Board decision, the July 
2003 COVA order, the February 2004 Board remand, and the 
August 2004 SSOC (especially when considered collectively) 
informed her of the information and evidence needed to 
substantiate her claim and complied with VA's notification 
`requirements.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notices provided to the appellant in April 2001 and 
May 2004 were not given prior to the first RO adjudication of 
the claim, the notice was provided by the RO prior to the 
transfer and recertification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated and 
an SSOC was provided to the appellant.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notices.  

Regarding the duty to assist, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating his or her claim.  38 U.S.C.A. § 5103A(a); 
38 C.F.R. § 3.159(c), (d).  Such assistance includes making 
every reasonable effort to obtain relevant records (including 
private and service medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c); 38 C.F.R. 
§ 3.159(c)(1-3).  By letter dated in May 2004, the appellant 
was provided with a detailed list of the types of evidence 
that would substantiate her claim; she was informed that it 
was her responsibility to make sure she provides all 
requested records pertaining to her claim.  During the course 
of this appeal, the RO has obtained and reviewed the evidence 
identified by the appellant as pertinent to her claim.  

In view of these factors, the Board finds that the notice and 
duty to assist provisions of the law have been satisfied, and 
that any failure to have fully complied with these 
requirements before the initial October 1999 rating decision 
on appeal (prior to the enactment of the VCAA) has not 
resulted in any prejudice to the appellant, in either the 
development or the merits of her claim and, therefore, any 
such error was harmless.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  

II.  Factual background.

The basic facts in this case may be briefly summarized.  The 
veteran had recognized guerilla service from January 1944 to 
October 1945.  The record reflects that the veteran died in 
October 1979, at the age of 66.  A Certificate of Death, 
dated in October 1979, shows that the veteran's death was 
attributed to pulmonary tuberculosis due to emaciation.  No 
other condition was listed as contributing to death but not 
resulting in the underlying cause of death.  At the time of 
the veteran's death, service connection was not in effect for 
any disability.  

The service medical records show that the veteran was 
hospitalized for observation for appendicitis in September 
1945.  Inpatient treatment records show that examination 
revealed clear and resonant lungs with no rales.  Similarly, 
a report of a physical examination conducted in October 1945 
notes that his lungs were normal.  

A January 1946 written affidavit signed by the veteran 
indicates that he had not been a prisoner of war.  He had not 
been captured by, nor had he surrendered to, enemy forces.  

In August 1967, the veteran filed a claim for service 
connection for a dislocation of the shoulder bone.  Submitted 
in support of the claim were three lay statements, dated in 
September 1967, attesting to the fact that the veteran was 
beaten about the right shoulder with the butt of a rifle 
while on active duty.  By a rating action of February 1968, 
the RO denied service connection for dislocation of the left 
elbow and right shoulder.  The RO determined that the left 
elbow disability preexisted active service and was not 
aggravated by active service.  Additionally, the RO 
determined that a right shoulder injury was not shown in 
service.

The record is devoid of any medical records after the 
veteran's release from service in 1945 until 1979, at which 
time the appellant filed her claim for service connection for 
the cause of the veteran's death.  In support of her claim, 
the appellant submitted several statements from Dr. Teodoro 
B. Lomibao dated in 1999.  Dr. Lomibao indicated that his 
initial consultation with the veteran was in May 1970.  At 
that time, the veteran had chief complaints of muscular and 
joint pain especially on the right shoulder and his left 
shoulder down to the lower extremity.  This pain was 
accompanied by headache, dizziness, general body weakness, 
tension, and anxiety, nervousness, cold clammy perspiration, 
chronic cough, chest and back pain, dyspnea, shortness of 
breath especially when walking, insomnia, anorexia, fever, 
occasional blood streaked sputum, and poor vision.  It was 
reported that the present illness started in 1943 during 
World War II. The veteran reported a history of being boxed, 
slapped, choked, and kicked by Japanese soldiers in 1943. Dr. 
Lomibao reported that during the veteran's captivity, he 
suffered severe headache, dizziness, high fever, cold clammy 
perspiration, chills, muscular joint pains, colds, cough, 
chest and back pain, anorexia, loss of weight, insomnia, and 
generalized body weakness.  Following his release, his 
conditions persisted.  Fluoroscopy findings in March 1968 
showed pulmonary tuberculosis.  Dr. Lomibao diagnosed post-
traumatic arthritis of the upper and lower extremities, 
rheumatoid arthritis, avitaminosis, anxiety state 
(nervousness), pulmonary tuberculosis, migraine, urinary 
tract infection, poor vision, and peripheral neuropathy.  

In a joint affidavit dated in February 1999, two 
acquaintances of the veteran attested that the veteran was 
subjected to physical abuse from enemy soldiers that caused 
him lingering and life-threatening illness that ultimately 
led to his death in 1979.  They also stated that the veteran 
had not recovered from his illness despite continued 
treatment from his wife.  Similarly, in a February 1999 
affidavit, the appellant asserted that the veteran was 
discharged from the military in 1945 due to sickness and 
physical incapacity, and that the veteran never recovered 
from his illnesses and had never worked for a living.  

By letter dated in September 2001, the RO requested the 
appellant and Dr. Lomibao to furnish complete treatment 
records for the veteran, including reports of examination, 
results of diagnostic tests, findings of laboratory studies, 
and interpretations of x-ray films.  Additionally, Dr. 
Lomibao was asked to identify the bases for certifying that 
the cause of the veteran's death, pulmonary tuberculosis, had 
its onset during service.  Dr. Lomibao replied by submitting 
a physical examination report, dated in October 2001, which 
contained the same findings as his previous statements.  
Attached to Dr. Lomibao's reply were copies of a report of 
fluoroscopy findings, dated in March 1968, reflecting 
findings consistent with pulmonary tuberculosis.  

III.  Legal analysis.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either a principal or a 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.  A service-connected disability will be considered 
as the principal cause of death when such disability, singly 
or jointly with some other conditions, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to the death, it 
must be shown that it contributed substantially or 
materially, that it combined to cause death or that it aided 
or lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312 (b)(c).  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
incurrence will be presumed for tuberculosis (for veterans 
having 90 days or more of wartime service or service after 
January 31, 1946) if manifest to a compensable degree within 
three years after active service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  A diagnosis of active 
pulmonary tuberculosis by a private physician on the basis of 
an examination, observation, or treatment will not accepted 
to show the disease was initially manifested after discharge 
from active service unless confirmed by acceptable clinic, X-
ray, or laboratory studies, or by findings of active 
tuberculosis based upon acceptable hospital observation or 
treatment.  38 C.F.R. § 3.374.  

Turning to the record, the Board first notes that the 
veteran's death certificate indicates that he died in October 
1979 of pulmonary tuberculosis due to emaciation.  A review 
of the record reveals that there is no evidence of pulmonary 
tuberculosis during service or for many years thereafter.  A 
physical examination conducted in October 1945 shows that the 
lungs were clinically evaluated as normal. 

Based on the record, the Board must conclude that the clear 
preponderance of the evidence is against a finding that the 
veteran's pulmonary tuberculosis was manifested during 
service, or that it was manifested within three years of his 
discharge from service or that it was otherwise related to 
his military service.  As noted above, the veteran's service 
medical records are silent for any treatment, compliant, or 
diagnosis of tuberculosis.  On the contrary, an October 1945 
examination report indicates that his lungs were normal.  
Similarly, the evidence does not show that the veteran's 
pulmonary tuberculosis was initially manifested within 3 
years following his release from active duty.  The first 
objective medical evidence indicating the presence of 
tuberculosis consists of fluoroscopy findings dated in March 
1968, more than 20 years following the veteran's discharge 
from service.  As there is no evidence that the veteran was 
diagnosed with pulmonary tuberculosis within three years of 
his active service, his pulmonary tuberculosis cannot be 
presumed to be incurred in service. 

Moreover, the file contains no competent medical evidence 
supporting a causal connection between the cause of the 
veteran's death and his military service.  Although Dr. 
Lomibao has indicated that the veteran suffered from 
tuberculosis during service, the veteran's other medical 
records do not substantiate this claim, nor did Dr. Lomibao 
provide any basis for his assertion.  In addition, the record 
suggests that the veteran was not diagnosed with pulmonary 
tuberculosis until the May 1968; and, he was not examined by 
Dr. Lomibao until 1970, approximately 25 years after his 
discharge from service.  All these medical records, however, 
only provide diagnosis of the veteran's pulmonary disorders 
many years after service. 

Several attempts by the RO and the Board to obtain Dr. 
Lomibao's records supporting his opinion were unavailing.  
There is thus no evidence of a factual foundation for the 
opinion that the veteran suffered from pulmonary tuberculosis 
since service, and the Board gives it little weight.  See 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (rejecting 
medical opinion as "immaterial" where there was no indication 
that the physician reviewed claimant's service medical 
records or any other relevant documents which would have 
enabled him to form an opinion on service connection on an 
independent basis).  The Board can find no clinical data or 
other rationale to support this opinion, especially in light 
of the fact that the veteran was not diagnosed with pulmonary 
tuberculosis until 1968, and was not treated by Dr. Lomibao 
until May 1970.  Furthermore, there is nothing otherwise in 
the record that would give the opinion substance.  Dr. 
Lomibao appears to have based his opinion on the history 
provided to him by the veteran.  The Board notes that it is 
not required to accept doctors' opinions that are based upon 
the veteran's recitation of medical history.  Godfrey v. 
Brown, 8 Vet. App. 113 (1995), see also, Owens v. Brown, 7 
Vet. App. 429 (1995).  Therefore, the Board finds Dr. 
Lomibao's statements as to the date of onset of the pulmonary 
tuberculosis to be purely speculative.  See Bloom v. West, 12 
Vet. App. 185 (1999).  

The Board has also considered the appellant's contentions 
that the veteran's death was related in some way to his 
military service.  Nevertheless, in this case the appellant 
has not been shown to have the professional expertise 
necessary to provide meaningful evidence regarding the casual 
relationship between the veteran's death and his military 
service.  See, e.g., Routen v. Brown, 10 Vet. App. 183, 186 
(1997); ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom.  Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. Denied 119 S. 
Ct. 404 (1998).  See also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

In the opinion of the Board, the preponderance of the 
evidence is against the appellant's claim of entitlement to 
service connection for the cause of death.  In reaching this 
determination, the Board in unable to find such a state of 
approximate balance of the positive evidence to otherwise 
warrant a favorable decision.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for the cause of the veteran's death is 
denied.  


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs




